Case: 20-1880    Document: 29     Page: 1   Filed: 12/15/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  CORNELL HOWARD,
                   Claimant-Appellant

                             v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2020-1880
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-1487, Judge Joseph L. Toth.
                 ______________________

                Decided: December 15, 2020
                  ______________________

    CORNELL HOWARD, Denver, CO, pro se.

      BRYAN MICHAEL BYRD, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 JEFFREY B. CLARK, ROBERT EDWARD KIRSCHMAN, JR.,
 LOREN MISHA PREHEIM; Y. KEN LEE, DEREK SCADDEN, Of-
 fice of General Counsel, United States Department of Vet-
 erans Affairs, Washington, DC.
                   ______________________
Case: 20-1880    Document: 29     Page: 2    Filed: 12/15/2020




2                                           HOWARD   v. WILKIE




    Before LOURIE, O’MALLEY, and REYNA, Circuit Judges.
 PER CURIAM.
     Cornell Howard appeals from the decision of the Court
 of Appeals for Veterans Claims (“the Veterans Court”) af-
 firming a decision of the Board of Veterans’ Appeals (“the
 Board”) denying service connection. See Howard v. Wilkie,
 No. 18-1487, 2019 WL 5598324 (Vet. App. Oct. 31, 2019)
 (“Decision”). Because Howard raises only factual issues
 over which we lack jurisdiction, we dismiss the appeal.
                       BACKGROUND
      Howard served on active duty in the Marine Corps
 from November 1975 to October 1976. Howard’s entrance
 medical examination reported no abnormalities. Service
 Treatment Records (“STRs”) reveal that Howard was
 treated for multiple abdominal issues during his service.
 In January 1976, Howard received treatment for an inter-
 mittent mid-epigastric dull ache. In May 1976, Howard re-
 ported to the emergency room complaining of severe
 abdominal pain. At the time of discharge a physician noted
 that the cause of the pain was of “unknown etiology,” and
 follow-up examination showed no abnormality. In Septem-
 ber 1976, Howard received treatment for a rash and nodule
 lump in his groin area. Howard was discharged in October
 1976, and his separation examination was normal with no
 noted abnormalities relating to his abdomen or groin.
     In November 1980, Howard sought disability compen-
 sation for a lower abdominal problem, claiming that he had
 undergone a hernia repair procedure after service in 1977
 at a Department of Veterans Affairs (“VA”) medical facility
 in St. Louis. Howard alleged that he was injured during a
 training exercise while carrying a military cannon which
 was abruptly dropped by other service members carrying
 the cannon, leaving Howard to hold onto the weapon that
 weighed several hundred pounds and causing his hernia
Case: 20-1880     Document: 29    Page: 3    Filed: 12/15/2020




 HOWARD   v. WILKIE                                        3



 injury. VA denied Howard’s claim in 1984, finding that
 service records did not confirm the existence of any chronic
 disability, and Howard did not appeal.
     In 2011, Howard filed another disability compensation
 claim for hernia residuals. Howard restated his claim that
 he had undergone a hernia operation in St. Louis and
 added allegations that the military physician who per-
 formed his separation exam told him he had a right ingui-
 nal hernia and that he had undergone a second hernia
 operation in Denver. VA unsuccessfully sought records of
 both procedures and issued a formal finding of unavailabil-
 ity of records. VA obtained a medical examination to de-
 termine whether Howard had a hernia disorder connected
 to his service. The examiner noted that Howard had a her-
 nia in the past and opined that the hernia was less likely
 than not incurred in or caused by Howard’s claimed in-ser-
 vice injury, and VA denied service connection.
      Howard appealed to the Board. The Board held a hear-
 ing during which he again reported that he injured himself
 lifting a cannon but also mentioned for the first time an
 injury while lifting a tree during basic training. The Board
 discounted the credibility of Howard’s statements for lack
 of consistency and, relying on Howard’s STRs and the 2012
 examination, denied service connection.
      Howard appealed to the Veterans Court, which af-
 firmed the Board’s decision. Specifically, the court found
 that VA satisfied its duty to assist Howard under 38 U.S.C.
 § 5103A because it sought records of his two alleged hernia
 operations even though the records ultimately proved una-
 vailable. Decision, 2019 WL 5598324, at *3. With respect
 to the cannon incident, the court concluded that the duty
 to assist did not extend to obtaining STRs of fellow Marines
 who were present at the time because “there is no apparent
 reason why the marines who served with Mr. Howard
 would not now corroborate a lifting injury if they witnessed
 it,” and Howard was otherwise free to submit statements
Case: 20-1880     Document: 29      Page: 4    Filed: 12/15/2020




4                                             HOWARD   v. WILKIE



 from them. Id. The court also held that the Board did not
 err in failing to address certain evidence provided by How-
 ard finding that the evidence was not relevant to whether
 Howard was injured during the lifting incident. Id. Fi-
 nally, the court found that the benefit-of-the-doubt rule,
 38 U.S.C. § 5107(b), did not apply to Howard’s claim be-
 cause the Board did not find that the evidence for and
 against in-service incurrence of Howard’s injury was rela-
 tively equal. Id. at *4. Howard appealed.
                          DISCUSSION
     Our jurisdiction to review decisions of the Veterans
 Court is limited. We may review a decision of the Veterans
 Court with respect to a rule of law or interpretation of a
 statute or regulation relied on by the Veterans Court in its
 decision. 38 U.S.C. § 7292(a). However, except with re-
 spect to constitutional issues, we may not review chal-
 lenges to factual determinations or challenges to the
 application of a law or regulation to the facts of a case.
 § 7292(d)(2).
     On appeal, Howard principally argues that the Board
 and Veterans Court failed to consider relevant evidence.
 Specifically, Howard argues that the Board and Veterans
 Court failed to consider a document entitled “Disposition of
 Diagnosis” in his service medical records that lists “7855”
 as a diagnosis code related to the treatment he received in
 May 1976. Howard asserts that the code corresponds to a
 hernia diagnosis, which supports his contention that the
 cause of his May 1976 admission to the hospital for ab-
 dominal pain was a hernia, not unknown as determined by
 the Board. Howard also appears to argue that VA did not
 satisfy its duty to assist by failing adequately to investigate
 the cannon incident.
     The government responds that we lack jurisdiction to
 review the Veterans Court’s decision because Howard
 raises only factual issues on appeal. Specifically, the gov-
 ernment argues that the Board thoroughly considered the
Case: 20-1880     Document: 29      Page: 5    Filed: 12/15/2020




 HOWARD   v. WILKIE                                           5



 records regarding Howard’s May 1976 treatment in con-
 cluding a lack of in-service incurrence of Howard’s injury,
 and we lack jurisdiction to reweigh the evidence. Likewise,
 the government argues that whether VA satisfied its duty
 to assist is a factual issue that we lack authority to review.
      We agree with the government. Regarding his May
 1976 treatment, Howard’s basic argument is that the
 Board gave too much weight to records indicating that
 Howard’s abdominal pain was of “unknown etiology” and
 too little weight to the Disposition and Diagnosis form that
 may suggest that his condition was due to a hernia. But
 “[t]he evaluation and weighing of evidence and the drawing
 of appropriate inferences from it are factual determina-
 tions committed to the discretion of the fact-finder,” and we
 lack jurisdiction to reweigh evidence that has already been
 considered by the Board. Bastien v. Shinseki, 599 F.3d
 1301, 1306 (Fed. Cir. 2010). As the government points out,
 the document on which Howard relies was in the record be-
 fore the Board, and the Board is presumed to have consid-
 ered all evidence of record. See Newhouse v. Nicholson, 497
 F.3d 1298, 1302 (Fed. Cir. 2007). The fact that the Board
 did not specifically refer to the document is insufficient to
 overcome this presumption.
      With respect to Howard’s argument that VA did not
 fulfill its duty to assist, we agree with the government that
 we lack jurisdiction to consider this issue. Whether VA has
 fulfilled its duty to assist is also a factual question that we
 lack jurisdiction to review. See Garrison v. Nicholson, 494
 F.3d 1366, 1370 (Fed. Cir. 2007). Here, the Veterans Court
 concluded that Howard “has not shown as clearly errone-
 ous the Board’s determination that the duty to assist was
 satisfied,” Decision, 2019 WL 5598324, at *3, and we can-
 not review the court’s conclusion.
Case: 20-1880   Document: 29      Page: 6    Filed: 12/15/2020




6                                           HOWARD   v. WILKIE



                       CONCLUSION
     We have considered Howard’s remaining arguments
 but find them unpersuasive. For the foregoing reasons, we
 dismiss the appeal for lack of jurisdiction.
                      DISMISSED
                          COSTS
    No costs.